Affirmed as Modified and Memorandum Opinion filed January 14, 2014.




                                      In The

                     Fourteenth Court of Appeals

                               NO. 14-12-00769-CR

                   CURTIS JAMES PRITCHARD, Appellant

                                         V.
                       THE STATE OF TEXAS, Appellee

           On Appeal from the County Criminal Court at Law No. 8
                           Harris County, Texas
                       Trial Court Cause No. 1804094

                 MEMORANDUM                      OPINION


      Appellant Curtis James Pritchard appeals following his conviction for
assault of a family member. In two issues, appellant contends (1) expert testimony
regarding the “cycle of violence” should not have been allowed over objection; and
(2) the judgment reflects court costs that are not supported by the record. We
sustain appellant’s second issue. Finding no reversible error in his remaining issue,
we modify the trial court’s judgment to delete the specific amount of court costs,
and affirm the judgment as modified.

                                      I. Background

      The complainant initialed a handwritten statement on January 15, 2012,
stating that she and appellant “had a disagreement” on that date. She stated that
appellant hit her in her face, shoulders, and neck. As she attempted to leave with
her children, he physically prevented her from leaving. Her daughter went into the
bathroom and called 911. She stated she left and went to a friend’s house because
she did not feel safe. At trial, the complainant denied that appellant assaulted her.

      Harris County Sheriff’s Deputy Manuel Martinez responded to a call of a
domestic disturbance on January 15, 2012. When he arrived at the address given to
him by dispatch he learned that the complainant, Carla Thompson, had gone to the
apartment of her sister or a friend. When he arrived at the second apartment, he
found the complainant with an open wound on her nose, and swelling and bruising
to the left side of her face. The complainant told Martinez that she and appellant,
her boyfriend, had gotten into an altercation in which he struck her and pushed her
to the floor. The complainant’s nine-year-old daughter locked herself in the
bathroom and called 911. The complainant signed a sworn affidavit explaining
what had happened.

      Deputy Martinez spoke with the nine-year-old daughter who reported that
appellant and the complainant began arguing. She saw appellant grab the
complainant and push her to the ground. At that moment, the daughter took the
telephone into the bathroom and dialed 911.

      Claudia Aguirre, a caseworker for the Family Law Division of the Harris
County District Attorney’s Office, testified that she works primarily with victims
of domestic violence. She has an undergraduate degree in psychology and a


                                           2
master’s degree in social work. Aguirre testified that the majority of the victims
with whom she works do not want to “follow through” with charging the persons
accused of assaulting them. Aguirre testified that most victims of domestic
violence fall into three categories: (1) those who are compliant and press charges,
(2) those who minimize the event, and (3) those who recant the charge. During
Aguirre’s testimony, the prosecutor asked about the “cycle of violence”:

      Q. [by the prosecutor]: And can you explain what the cycle of
      violence means?
      A. The cycle of violence —
      MR. HERNANDEZ [defense counsel]: Objection, Your Honor, on the
      relevancy.
      THE COURT: Overruled.
      A. The cycle of violence basically is what we call — I wish I would
      have brought something to show you. But it’s more like, if you can
      just picture, it’s a circle. And in that circle, we have the honeymoon
      phase, we have tension phase, and then we have the battering phase.
      Unfortunately, for some people who don’t know the dynamics of
      domestic violence, will simply see it as, “Okay, you know, there’s a
      time to be together, there’s a time to have tension, and then there’s the
      actual time to be — well, battered.” That’s what you call it, the
      battered phase.
      But within those — within those — I would say within those
      categories, there are certain dynamics that, as professionals who deal
      with domestic violence victims will know there is the whole waiting
      period of “How soon will the next incident happen.”

      Aguirre then explained that it is common for a victim of domestic violence
to return to the home in which she was assaulted because “the batterer is the
breadwinner of the house, if the batterer is the father of their children, if perhaps
they are doing it out of fear, like I said before, or even out of embarrassment[.]”
Aguirre testified that based on her training and experience, she does not find it
surprising that “women who have been part of this domestic — of this cycle of
                                         3
violence actually go back to the person who allegedly assaulted them before[.]”

      Aguirre testified that she had worked in the Family Law Division of the
Harris County District Attorney’s Office for five years. In that time she has worked
with approximately 3000 victims of domestic violence. The jury subsequently
convicted appellant, and the court assessed punishment at confinement for one year
in the Harris County Jail.

                                      II. Analysis

      A. Admission of Expert Testimony

      In his first issue, appellant argues that expert testimony regarding the “cycle
of violence” should not have been allowed over objection. At trial, appellant
objected only to the relevance of the cycle of violence testimony. On appeal,
appellant challenges relevance as to that testimony, but also argues the State
improperly used Aguirre’s testimony to bolster other witnesses’ testimony.

      Texas courts have found expert testimony concerning the dynamics of
domestic violence admissible as reliable and relevant under Rule of Evidence 702.
See Brewer v. State, 370 S.W.3d 471, 474 (Tex. App.—Amarillo 2012, no pet.)
(finding testimony discussing three phases of domestic violence cycle: (1) tension
building, (2) acute explosion, and (3) the honeymoon, admissible to assist the jury
to understand the victim’s delay in calling the police); Dixon v. State, 244 S.W.3d
472, 480 (Tex. App.—Houston [14h Dist.] 2007, pet. ref’d) (police officer trained
and experienced in family violence permitted to testify as expert on behavior of
victims of family violence); Scugoza v. State, 949 S.W.2d 360, 363 (Tex. App.—
San Antonio 1997, no pet.) (holding admissible testimony by program services
director of county women’s shelter describing cycle of spousal abuse, including
“honeymoon stage”).


                                         4
      Aguirre’s testimony in this case was both relevant and reliable because it
consisted of specialized information valuable to assist the jury in understanding
why the complainant recanted her previous statement.

      Appellant did not object--as bolstering—or on any basis to the testimony
that the complainant was “minimizing.” To the extent that appellant is making that
argument on appeal, it was waived by the failure to object.

      We overrule appellant’s first issue.

      B. Court Costs

      In his second issue appellant contends there is insufficient evidence to
support $342 in court costs assessed against him in the judgment. In its judgment,
the trial court ordered appellant to pay $342 in court costs. Appellant requested
that the district clerk include the bill of costs in the appellate record. The clerk’s
record does not contain a bill of costs. In Johnson v. State, 389 S.W.3d 513, 517
(Tex. App.—Houston [14th Dist.] 2012, pet. granted), this court held that if the
record does not support the assessment of a certain dollar amount in costs, the trial
court errs in entering a specific dollar amount in its judgment.

      The trial court did not err in ordering appellant to pay court costs, as such
costs are mandated by law, but the court did err in entering a specific dollar
amount without any support in the record for that dollar amount. See Johnson, 389
S.W.3d at 516. Because there is no evidence in the record to support the trial
court’s assessment of a specific dollar amount as court costs, we sustain appellant’s
second issue and modify the trial court’s judgment to delete the specific dollar
amount of costs assessed. See id.; see also Mayer v. State, 309 S.W.3d 552, 554–56
(Tex. Crim. App. 2010) (holding that sufficient evidence must support an
assessment of costs in a judgment).


                                          5
                                   III. CONCLUSION

      Having sustained appellant’s second issue, we modify the judgment to delete
the specific amount of court costs. Having found no reversible error otherwise, we
affirm the judgment as modified.




                                     /s/       Marc W. Brown
                                               Justice



Panel consists of Justices Boyce, Christopher, and Brown.
Do Not Publish — TEX. R. APP. P. 47.2(b).




                                           6